Name: Commission Regulation (EC) No 2572/95 of 31 October 1995 amending Regulation (EC) No 1477/95 laying down certain transitional measures for the implementation of the Uruguay Round Agreement on Agriculture as regards olive oil
 Type: Regulation
 Subject Matter: trade;  processed agricultural produce;  tariff policy
 Date Published: nan

 1 . 11 . 95 EN Official Journal of the European Communities No L 262/37 COMMISSION REGULATION (EC) No 2572/95 of 31 October 1995 amending Regulation (EC) No 1477/95 laying down certain transitional measures for the implementation of the Uruguay Round Agreement on Agriculture as regards olive oil HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EC) No \ 477/95 is replaced by the following : Article 1 Notwithstanding Article 2a of Regulation No 136/ 66/EEC, the rates of duty applicable during the period 1 November 1995 to 30 June 1996 to imports of the products referred to in the Annex shall be as set out therein.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations (&gt;), and in par ­ ticular Article 3 ( 1 ) thereof, Whereas Article 1 of Commission Regulation (EC) No 1477/95 (2) provides that a reduced rate of duty applies to imports of olive oil during the period 1 July to 31 October 1995 ; whereas the market situation which justi ­ fied the adoption of that transitional measure remains unchanged ; whereas, therefore, a reduced rate of duty should be maintained for those products with effect from the new marketing year ; whereas, pursuant to Article 3 (2) of Regulation (EC) No 3290/94, the measure may not apply after 30 June 1996 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 November 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 October 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 349, 31 . 12. 1994, p. 105. 0 OJ No L 145, 29. 6. 1995, p. 37.